Appleton, C. J.
The defendants with fifty others signed the following agreement mai’ked A.:
“We the undersigned agree to advance our notes for premiums in advance to the Maine Mutual Insurance Company to the amount set against our names respectively, in accordance with the charter and by-laws of the company.”
The defendants signed for $1,000.
At a meeting of the plaintiff corporation on the 11th April, 1870, the defendant Hodgkins was voted in as a member of the corporation.
On 24th April, 1870, he gave the following note upon which this action is brought: $1,001. “Bangor, 26 April, 1870.
Eight months after date, we promise to pay to the order of the Maine Mutual Insurance Company, one thousand and one dollars, payable in Bangor, Maine, value received.
J. M. Hodgkins & Co.”
*112Across tbe end of the note is stamped “Given for open policy, No. 25, duly stamped.”
The defendant Hodgkins testified that he gave the note because he had signed the agreement marked A.
This brings the case within that of Hoioard v. Palmer, 61 Maine, 86, the jury having specially found that the note was given, under § 9, of the charter of the plaintiff corporation.
But it is claimed that paper A, was fraudulently obtained and material evidence to show it was excluded.
■The defendant testified that he signed it without reading it, but claimed to show it fraudulently obtained. The presiding justice ruled that if Howard,' who procured his signature, falsely represented its contents or what the paper was, it might be shown. The defendant then testified that this Howard called at their office and asked them to take a policy for eight months; this was the last of April he thought, and after talking a few minutes he explained the whole to us, that is, he said if we had any insurance we paid at the end of eight months and our notes were to be given up to us. We consented to take an open policy. Before he left the counting room he put that paper down. Witness was in a hurry and said, “why, do you want us to sign the paper,” and he said, “I have got a good many policies to get and I want to know who they are when I get through,” so witness took his pen and signed it, and that, he said, is all of it.
The whole evidence, therefore, in relation to procuring the defendants’ signature to the contract A, was ultimately received.
The note in suit, as one of the defendants testified, was given subsequently to the signature of paper A, and because these defendants had signed it.
The defendants offered to show what was said when the note was given, and the open policy for which it was given, was received.
The defendants were permitted to show that it was given for an open policy, and the open policy which is in the usual form, was received in evidence.
The defendants wanted to prove what was said at the time th e note was given and the open policy received by them, but the court excluded this evidence. The note was given for the policy. *113The note purports to be 'given for an open policy. The policy obtained is an open policy. The conversations of parties which ripen into a written contract are not to be received to affect or control that contract. The rights of the parties are to be determined by the contract. Nor is the contract to be avoided because one party or the other may err in their construction of its legal effect. If so, no contract, the meaning of which becomes a matter of construction, could be upheld.
The issue to the jury was whether the note in suit was given for “premiums in advance” under § 9 of the charter and for the better security of the dealers with the company or not. The jury found it was so given.
In regard to the question of fraud, the court said : “the defendant says he did not read this paper A. If so, that is his folly and is not fraud. He says Mr. Howard asked him to sign, saying, I have so many persons to get and I want to know who they are, so I took my pen and signed it. It would be fraud to mis-read to a blind man or to one who could not read; but signing a paper without reading it is not fraud. Neither is it fraud if one misapprehends and, misapprehending, misstates the legal effect of an instrument. It is a matter of every day occurrence that questions arise as to what is the pnoper construction to be given to an instrument; and a construction given in good faith is not fraud.”
This is unquestionably sound law, and if further instructions were deemed important they should have been requested.
The jury were instructed fully that the note was, as it purports to be, given for an open policy, and what were the general principles of law governing such policies. Indeed, the law as requested by the counsel for the defendants was given substantially as requested, with the qualification added, that though given for an open policy, if it was given under § 9, for the “better security of the dealers” with the company, that the plaintiffs were entitled to recover, in the absence of fraud on their part. This was in accordance with the previous decisions of this court in reference to notes given the plaintiff corporation.
It is objected that the presiding justice did not state accurately the testimony of Howard. If so, the attention of the court should *114have been called to the alleged error, and the correction conld then have, been made, if there was any error. But it is too late now.
The verdict was in strict accordance with the evidence.

Motion and exceptions overruled.

Walton, Dicxerson, Barrows and Virgin, JJ., concurred.
Peters, J\, did not sit.